Citation Nr: 9923079	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.  This is an appeal from a November 1996 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), Louisville, Kentucky, which denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant, who is the veteran's surviving spouse, testified 
at a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at the regional office in November 
1998.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
September 1996 as a result of complications due to metastatic 
glioblastoma and diabetes mellitus. 

2.  There is no medical evidence establishing the presence of 
glioblastoma or diabetes mellitus either during the veteran's 
active military service or for many years following his 
separation from service or that the conditions developed as a 
result of exposure to Agent Orange during service or any 
other incident in service.  

3.  At the time of his death, the veteran had not established 
service connection for any disability.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  As will be explained below, the Board 
finds that the claims is not well grounded.

The record reflects that the veteran died in September 1996.  
His death certificate reflects that the immediate cause of 
death was acute respiratory failure due to pneumonia that was 
due to metastatic glioblastoma and diabetes mellitus.  At the 
time of his death the veteran had not established service 
connection for any disability.

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any complaints or findings regarding glioblastoma 
or diabetes mellitus.  Records from private medical 
facilities reflect that the veteran was initially treated for 
the fatal disorders in 1994, many years following his release 
from active duty.  The appellant indicated at the November 
1998 hearing on appeal that the veteran had initially been 
treated for diabetes mellitus during the 1980's.  That was 
also many years after service.  Thus, service connection for 
the fatal conditions could not be established either on the 
basis of direct service incurrence or on the basis of having 
become manifest within one year following the veteran's 
separation from military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The appellant has maintained that the veteran developed a 
skin disease during the 1980's that could have been the 
result of exposure to Agent Orange during service.  However, 
she conceded at the November 1998 hearing that she was 
unaware of any relationship between the veteran's skin 
condition and his diabetes mellitus.  The veteran's service 
records reflect that he served in Vietnam during his active 
military service.  Therefore, if he developed certain 
diseases, he could be presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307.  However, neither glioblastoma 
nor diabetes mellitus are among the diseases included in 
38 C.F.R. § 3.309 for presumptive service connection based on 
exposure to Agent Orange during service.  

A well grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the 
appellant has not submitted any medical evidence which 
supports her claim for service connection for the veteran's 
fatal disorders and the cause of the veteran's death.  There 
is no indication of any medical link between the veteran's 
glioblastoma and diabetes mellitus and his military service.  
Given the evidence that is of record, the claim for service 
connection for the cause of the veteran's death may not be 
considered well grounded.  Since the claim is not well 
grounded, it must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).





ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

